DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 of this application is patentably indistinct from claims 1 and 2 of Application No. 16/197127. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/197127 claim 1 which recites,
a multilayer body that is formed of laminated insulating layers and that contains a coil; and
a first outer electrode and a second outer electrode that are electrically connected to the coil, wherein
the coil is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other,
the multilayer body has a first end surface and a second end surface that face away from each other in a length direction, a first main surface and a second main surface that face away from each other in a height direction perpendicular to the length direction, and a first side surface and a second side surface that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface,
the second outer electrode covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface, the first main surface serves as a mounting surface,
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface,
the multilayer body contains a first connection conductor and a second connection conductor, 

the second connection conductor linearly connects a part of the second outer electrode that covers the second end surface and another of the coil conductors that faces the part of the second outer electrode to each other, and
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the lamination direction and are nearer than a central axis of the coil to the mounting surface, is anticipated by claims 1 and 2 of Application No. 16/197127.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao, Figures 5-7 [U.S. Patent No. 6218925].
Regarding claim 1, Iwao, Fig. 5-7, discloses a multilayer coil component (e.g., 30, Fig. 5-7) comprising: 
a multilayer body (e.g., body of coil component 30, Fig. 5-7, column 1, lines 46-61) that is formed of laminated insulating layers and that contains a coil (e.g., 32); and
a first outer electrode (e.g., 33, Fig. 5, 6) and a second outer electrode (e.g., another one of 33) that are electrically connected to the coil 32, wherein
the coil is formed of coil conductors (e.g., Pb1-Pb4, Figure 7) that are stacked together with the insulating layers (e.g., B1-B4, Fig. 7) and that are electrically connected to each other (column 1, lines 62-67),
the multilayer body has a first end surface (e.g., end surface where electrode 33 is located) and a second end surface (e.g., end surface where the other electrode 33 is located) that face away from each other in a length direction, 
a first main surface (e.g., bottom surface or mounting surface of component 30, as shown in Fig. 5) and a second main surface (e.g., top surface of component 30) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., side surface shown in Figure 6 connecting to and bottom surfaces) and a second side surface (e.g., opposite side surface) that face away from each other in a width direction perpendicular to the length direction and the height direction,

the second outer electrode (e.g., another one of 33, right end, Fig. 5) covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface, the first main surface serves as a mounting surface (see Figures 5 and 6),
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface (see Figure 5),
the multilayer body contains a first connection conductor (e.g., 34a, Figure 5) and a second connection conductor (e.g., 34b),
the first connection conductor 34a linearly connects a part of the first outer electrode (e.g., 33 on the left, Fig. 5) that covers the first end surface and one of the coil conductors e.g., Pb1, Figure 7) that faces the part of the first outer electrode to each other,
the second connection conductor 34b linearly connects a part of the second outer electrode (e.g., another one of 33, right end, Figure 5) that covers the second end surface and another of the coil conductors (e.g., Pb4) that faces the part of the second outer electrode to each other, and
the first connection conductor (34a or Pa) and the second connection conductor (34b or Pb) overlap the coil conductors in a plan view from the lamination direction (see Figures 5 and 7) and are nearer than a central axis of the coil to the mounting surface (see Figure 5).

the second outer electrode (e.g., another of 33, right end, Figure 6) further extends from the second end surface (e.g., right end of 30) and the first main surface (e.g., mounting surface) and covers a part of the first side surface and a part of the second side surface.
Regarding claim 3, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).
Regarding claim 9, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 [U.S. Patent No. 6218925]. 
Regarding claim 8, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB.
However, Iwao discloses all the claimed structural limitations recited in claim 1.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 16, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB.
 However, Iwao discloses all the claimed structural limitations recited in claims 1 and 2.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 17, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao discloses all the claimed structural limitations recited in claims 1, 2 and 3.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claims 4, 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Iwao, Fig. 13f.
Regarding claim 4, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 3-7 of Iwao as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 10, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 3-7 of Iwao as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.

Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 5-7 of Iwao as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 18, Iwao, Fig. 5-7 and 13f discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao discloses all the claimed structural limitations recited in claims 1 -4.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 and 13f  .

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 5, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.
Regarding claim 6, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a height of the part of the first outer electrode that covers the first end surface is from 0.1 mm to 0.2 mm, and 

However, Iwao discloses connection conductors (e.g., 34a, 34b, shown in Figure 5) to be located closer to the mounting surface Z instead of being at the center line Y.
Yatabe discloses outer electrodes (e.g., 503, 504, Fig. 4b) cover first and second end surfaces and connection conductors (505, 506, Fig. 4e) to be located closer to the mounting surface 510 or mounting board 515, which is below the center line axis of the coil 507.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the type of outer electrode as taught by Yatabe as shown in Figure 4e to the coil structure and outer electrode of Iwao to provide an outer electrode that is just the right size required for connection conductors located closer to the mounting surface to eliminate blockage of magnetic flux circulation to the coil type that Iwao has and reduced the amount of conductive metal needed for manufacturing the external electrode. This brings the height of the outer electrode to just about 0.1 mm to 0.2 mm, considering the dimension of Yatabe with a height of 0.4mm.
Regarding claim 12, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.
Regarding claim 13, Iwao, Fig. 5-7, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

However, Iwao, Fig. 5-7, in view of Yatabe discloses all the claimed structural limitations recited in claims 1 -3 and 5.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7, in view of Yatabe satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 20, Iwao, Fig, 5-7, in view of Yatabe discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao, Fig. 5-7, in view of Yatabe discloses all the claimed structural limitations recited in claims 1 -3, 5 and 6.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7, in view of Yatabe satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Yatabe as applied to claim 5 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].
Regarding claim 7, Iwao, Fig. 5-7, in view of Yatabe discloses the instant claimed invention discussed above except for a distance between the coil conductors in the lamination direction is from 3 µm to µm.
Kajima discloses a distance between the coil conductors (e.g., insulating layer 15, Figure 5) in the lamination direction is from 3 um to 7um (e.g., insulating layer is about 3µm to 5µm for a better inductance value, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Yatabe as applied to claim 6 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].
Regarding claim 15, Iwao, Fig. 5-7, in view of Yatabe discloses the instant claimed invention discussed above except for a distance between the coil conductors in the lamination direction is from 3 µm to µm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Iwao, Fig. 13f, as applied to claim 4 above, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 14, Iwao, Fig. 5-7, in view of Iwao, Fig. 13f, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837